 



EXHIBIT 10.5
EXECUTIVE EMPLOYMENT AGREEMENT
     ALLIED WASTE INDUSTRIES, INC., a Delaware corporation (“Company”) and
TIMOTHY R. DONOVAN (“Executive”) enter into this Executive Employment Agreement
(“Agreement”), to set forth the terms and conditions of Executive’s employment.
The parties agree as follows:
     1. Certain Definitions and Understandings. As used in this Agreement, the
following terms have the meanings prescribed below:
          Annual Incentive Compensation is defined in Section 4.2.
          Base Salary is defined in Section 4.1.
          Beneficial Owner is defined in Rule 13(d)-3 under the Exchange Act;
provided, however, and without limitation, that any individual, corporation,
partnership, group, association or other person or entity that has the right to
acquire any Voting Stock at any time in the future, whether such right is
(a) contingent or absolute, or (b) exercisable presently or at any time in the
future, pursuant to any agreement or understanding or upon the exercise or
conversion of rights, options or warrants, or otherwise, shall be the Beneficial
Owner of such Voting Stock.
          Board of Directors (or Board) means the Company’s Board of Directors.
          Cash Termination Excise Tax is defined in Section 6.6(a).
          Cause is defined in Section 5.3.
          Change in Control of the Company means one of the following: (a) the
Company merges or consolidates, or agrees to merge or to consolidate, with any
other corporation (other than a wholly-owned direct or indirect subsidiary of
the Company) and is not the surviving corporation (or survives as a subsidiary
of another corporation), (b) the Company sells, or agrees to sell, all or
substantially all of its assets to any other person or entity, (c) the Company
is dissolved, (d) any third person or entity (other than Apollo Advisors, L.P.,
The Blackstone Group L.P., or a trustee or committee of any qualified employee
benefit plan of the Company) together with its Affiliates shall become (by
tender offer or otherwise), directly or indirectly, the Beneficial Owner of at
least 30% of the Voting Stock of the Company, or (e) the individuals who
constitute the Board of Directors of the Company as of the Effective Date
(“Incumbent Board”) shall cease for any reason to constitute at least a majority
of the Board of Directors; provided, that any person becoming a director whose
election or nomination for election was approved by a majority of the members of
the Incumbent Board shall be considered, for the purposes of this Agreement, a
member of the Incumbent Board.
          Change in Control Date is defined in Section 6.5.
          Change in Control Payment is defined in Section 6.6(a).

 



--------------------------------------------------------------------------------



 



          Code means the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated by the Internal Revenue Service thereunder.
          Common Stock means the Company’s common stock, par value $.01 per
share.
          Company means Allied Waste Industries, Inc., a Delaware corporation.
          Compensation Plans is defined in Section 4.6.
          Confidential Information is defined in Section 7.2.
          Continuing Obligations is defined in Article 3.
          Date of Termination means the earliest to occur of (a) the date of the
Executive’s death, or (b) the date specified in the Notice of Termination, in
accordance with Section 5.8.
          Disability means an illness or other disability which prevents the
Executive from discharging the essential functions of his responsibilities under
this Agreement, with or without a reasonable accommodation, for a period of 180
consecutive calendar days, or an aggregate of 180 calendar days in any calendar
year, during the Term, all as determined in good faith by the Board of Directors
(or a committee thereof).
          Effective Date means April 11, 2007, or such other date as may be
agreed upon by the parties.
          Exchange Act means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Securities and Exchange
Commission thereunder.
          Executive means Timothy R. Donovan (or, as applicable, his heirs).
          Good Reason is defined in Section 5.5.
          Gross-Up Payment is defined in Section 6.6(c).
          Notice of Termination is defined in Section 5.8.
          Paid Leave is defined in Section 4.3.
          Retirement is defined in Section 5.7.
          Safe Harbor Amount is defined in Section 6.6(a).
          Share Price has the same meaning as “Fair Market Value” as that term
is defined in the Company’s 2006 Incentive Stock Plan, as amended.
          Targeted Annual Incentive Compensation is defined in Section 4.2.

2



--------------------------------------------------------------------------------



 



          Term is defined in Article 3.
          Threshold Share Price means (a) in the case of the calendar year
beginning January 1, 2007, a Share Price of $16 or more, or (b) in the case of
subsequent calendar years, a Share Price which is at least fifteen percent (15%)
greater than the Threshold Share Price for the preceding calendar year, provided
that the annual increase is subject to review and adjustment as determined to be
appropriate by the Management Development/Compensation Committee of the Board of
Directors.
          Unrestricted Payments means those payments to which the Executive is
entitled under Sections 6.2(a)(1), 6.3(a)(1), 6.4(a), and 6.5(a)(1) of this
Agreement.
          Voting Stock means all outstanding shares of capital stock of the
Company entitled to vote generally in an election of directors; provided,
however, that if the Company has shares of Voting Stock entitled to more or less
than one (1) vote per share, each reference to a proportion of the issued and
outstanding shares of Voting Stock shall be deemed to refer to the proportion of
the aggregate votes entitled to be cast by the issued and outstanding shares of
Voting Stock.
          Welfare Plans is defined in Section 4.7.
          Without Cause is defined in Section 5.4.
          In addition, throughout this Agreement, the parties have defined
certain words and intend for those definitions to apply whenever the parties
have used a defined word in this Agreement. One of the defined terms is
“Company” which means Allied Waste Industries, Inc. However, the parties expect
that some or all of the Company’s obligations under this Agreement will be
fulfilled through its parent, subsidiary, related, or successor companies or
businesses (which will be called “Affiliates” in this Agreement). Accordingly,
Executive acknowledges that the discharge of any obligation of the Company under
this Agreement, which may be through the acts of one or more Affiliates,
discharges any such obligation of the Company. Moreover, the obligations
Executive assumes under this Agreement will be owed to the Company and to its
Affiliates. Accordingly, the parties expressly intend for the Affiliates to be
third-party beneficiaries of the promises made and obligations assumed by
Executive in this Agreement.
     2. General Duties of Company and Executive.
          2.1. The Company will employ the Executive as its Executive Vice
President, General Counsel, and Corporate Secretary. The Executive’s authority,
duties and responsibilities shall be those assigned by the Chairman of the
Company’s Board of Directors and Chief Executive Officer (or such other persons
as may be specified by the Board of Directors, from time to time), and agreed to
by the Executive. The Executive shall devote reasonable time and attention
during normal business hours to the affairs of the Company and use his best
efforts to perform faithfully and efficiently his duties and responsibilities.
The Executive may (a) serve on corporate, civic or charitable boards or
committees, (b) deliver lectures, fulfill speaking engagements or teach at
educational institutions, and (c) manage personal investments, so long as such
activities do not significantly interfere with the performance of the
Executive’s duties and responsibilities.

3



--------------------------------------------------------------------------------



 



          2.2. The Executive agrees and acknowledges that he owes a fiduciary
duty of loyalty, fidelity and allegiance to act at all times in the best
interests of the Company and to do no act and to make no statement, oral or
written, which would injure the Company’s business, its interests or its
reputation, except as may be required by applicable law, regulation, or code of
professional responsibility. The Executive also agrees that he shall not
knowingly become involved in a conflict of interest with the Company and, upon
discovery of any such conflict, that he will inform the Company of the conflict
and will not allow the conflict to continue.
          2.3. The Executive agrees to comply at all times with all applicable
policies, rules and regulations of the Company, including but not limited to,
the Company’s Code of Ethics and the Company’s policies regarding trading in
Common Stock, stock ownership and retention guidelines, and reimbursement of
expenses, as each is in effect from time to time.
     3. Term. The initial “Term” of this Agreement shall be a period of two
(2) years, beginning on the Effective Date and ending on the second anniversary
of the Effective Date, and thereafter this Agreement shall automatically renew
for successive one (1) year Terms. Notwithstanding the foregoing, either party
may terminate this Agreement pursuant to Article 5 of this Agreement, in which
case the Term shall end on the Date of Termination specified in the Notice of
Termination (or on the Executive’s date of death if termination is due to the
Executive’s death). Neither the termination of this Agreement nor the consequent
end of the Term shall affect the Company’s obligations under Article 6 of this
Agreement or the Executive’s obligations under Articles 7 through 10 of this
Agreement (or under Section 2.3 with respect to the Company’s policies regarding
trading in Common Stock) (collectively, “Continuing Obligations”).
     4. Compensation and Benefits.
          4.1. Base Salary. As compensation for services to the Company during
the Term, the Company shall pay to the Executive until the Date of Termination a
base salary at the annual rate of Five Hundred Thousand Dollars ($500,000.00),
or such higher rate as may be determined from time to time in the discretion of
the Board of Directors (or a committee thereof) (“Base Salary”). Base Salary
shall be payable in equal bi-weekly installments or in accordance with the
Company’s established policy, subject only to such payroll and withholding
deductions as may be required by law and other deductions that are either
applied generally to employees of the Company for insurance and other employee
benefit plans or which are authorized by the Executive. For all purposes under
this Agreement, the Executive’s Base Salary shall include any portion thereof
which is deferred under any nonqualified plan or arrangement.
          4.2. Annual Incentive Compensation. In addition to Base Salary, the
Executive shall be eligible to be awarded, for each fiscal year during the Term
until the Date of Termination, beginning with the 2007 calendar year, annual
cash incentive compensation (either pursuant to an incentive plan or program of
the Company or otherwise) (“Annual Incentive Compensation”) in an amount to be
determined by the Board of Directors (or a committee thereof) in its sole
discretion and specified as a percentage of the Executive’s Base Salary
(“Targeted Annual Incentive Compensation”). The Executive’s actual Annual
Incentive Compensation may range from zero percent (0%) to the maximum
percentage of the Executive’s Base Salary permitted by the terms of the
Company’s annual incentive compensation plan(s), as amended from time to time.
All such Annual Incentive Compensation shall be payable at a time to be
determined by the Board of

4



--------------------------------------------------------------------------------



 



Directors (or a committee thereof) in its sole discretion. For all purposes
under this Agreement, the Executive’s Annual Incentive Compensation shall
include any portion thereof which is deferred under any nonqualified plan or
arrangement.
          4.3. Paid Leave. Commencing on the Effective Date and continuing until
the Date of Termination, for each full calendar year in which the Executive is
employed under this Agreement, the Executive shall be entitled to twenty
(20) days’ paid leave (“Paid Leave”) during the year without any reduction in
the Compensation to which he is entitled under this Article 4. For any partial
calendar year during which the Executive is employed under this Agreement, he
will be entitled to a prorated amount of this Paid Leave, based on the number of
weeks worked in the calendar year and pursuant to the Company’s then current
paid leave policy. For the 2007 calendar year, the Executive will be eligible
for fifteen (15) days of Paid Leave. Because the Company intends for this Paid
Leave to be used by the Executive, so that he benefits from having time away
from his customary employment duties, the Executive must use the Paid Leave
provided under this Section 4.3, for each calendar year, during the relevant
calendar year for which it is provided. If the Executive does not use all of the
Paid Leave to which he is entitled in any calendar year, he will forfeit this
benefit at the end of that calendar year and shall have no right to take more
than twenty (20) days of Paid Leave in the following or any subsequent calendar
year or to be otherwise compensated for not having utilized the Paid Leave.
          4.4. Automobile Allowance. Commencing on the Effective Date and
continuing until the Date of Termination, the Executive shall receive an
automobile allowance of Six Hundred Dollars ($600.00) per month (“Automobile
Allowance”). The Board of Directors (or a committee thereof), in its discretion,
may increase the Automobile Allowance based upon relevant circumstances.
          4.5. Club Membership Dues. Commencing on the Effective Date and
continuing until the Date of Termination, the Executive shall receive an
allowance for monthly membership dues (i.e., the regular membership fee, and not
incidental or ancillary charges such as food, beverages, rentals, coaching,
training, supplies, therapy, spa, etc.) for a club or organization of
Executive’s choice in the amount of Six Hundred Dollars ($600.00) per month
(“Club Allowance”). The Executive will not be entitled to this Club Allowance if
the Company determines that membership in the relevant club or organization
would violate the letter or spirit of any Company policy.
          4.6. Incentive, Savings, Retirement and Stock Plans. As of the
Effective Date, the Executive shall be granted options to acquire up to One
Hundred Fifty Thousand (150,000) shares, and restricted stock units with respect
to Ten Thousand (10,000) shares, of the Company’s Common Stock, subject to the
terms of the Company’s 2006 Incentive Stock Plan, as amended, and of the
instruments evidencing the grants. In addition, the Executive shall be entitled
to participate in and be eligible to receive benefits under all executive
incentive, savings, retirement, deferral, and stock (including any stock option,
restricted stock, restricted stock units, phantom stock and other stock rights
and interests, including derivative interests) plans and programs currently
maintained or hereinafter established by the Company for the benefit of its
similarly-situated executive officers (collectively “Compensation Plans”). The
Executive’s participation in the Compensation Plans shall be governed by the
terms and conditions of those plans. Subject to the terms of the Company’s stock
ownership and retention guidelines, as adopted and/or amended by the Board of

5



--------------------------------------------------------------------------------



 



Directors (or a committee thereof) from time to time, the Executive is expected
to retain fifty percent (50%) of the shares received upon the exercise of any
options or the vesting of any restricted stock (after netting such shares for
the purpose of satisfying the Executive’s income and payroll tax obligations
incurred as the result of any exercise or vesting event), until such time as he
has accumulated stock with a value of at least two and one-half (2.5) times the
Executive’s Base Salary. For purposes of the preceding sentence, “Base Salary”
shall be (a) during the first year of the Term, the Executive’s Base Salary as
of the Effective Date, and (b) during each successive year during the Term, the
Executive’s Base Salary as of the first day of such successive Term.
          4.7. Welfare Plans. The Executive shall be eligible to participate in
and shall receive all benefits under each welfare benefit plan of the Company
currently maintained or subsequently established by the Company for the benefit
of its similarly-situated executive officers. Such welfare benefit plans may
include medical, dental, vision, disability, group life, accidental death and
travel accident insurance plans and programs (collectively “Welfare Plans”). The
Executive’s participation in the Welfare Plans shall be governed by the terms
and conditions of those plans.
          4.8. Reimbursement of Expenses. The Executive may from time to time
during the Term incur various business expenses customarily incurred by persons
holding positions of like responsibility, including, without limitation, travel,
entertainment and similar expenses incurred for the benefit of the Company. The
Company shall reimburse the Executive for all legitimate expenses incurred on
the Company’s behalf, upon the Company’s receipt of proper documentation for
such expenses, provided that reimbursement of the expenses would not violate the
letter or spirit of any Company policy regarding the reimbursement of such
expenses.
          4.9. Relocation Expense Allowance. The Company shall provide the
Executive with a relocation package in accordance with the Company’s relocation
program. The relocation package includes temporary living, household goods
moving, home sale, home purchase assistance, duplicate housing reimbursement and
a miscellaneous allowance.
          4.10. Indemnification and Insurance. At all times during the term of
this Agreement, and for such additional periods as are provided for in this
Agreement, the Executive shall be covered under the Company’s directors’ and
officers’ liability insurance, if any, and under a separate Indemnity Agreement
with the Company.
     5. Termination. This Agreement may be terminated as follows:
          5.1. Death. This Agreement shall terminate automatically upon the
death of the Executive.
          5.2. Disability. The Company may terminate this Agreement, upon
written notice to the Executive delivered in accordance with Sections 5.8 and
11.1, upon the Disability of the Executive.
          5.3. Cause. The Company may terminate this Agreement, upon written
notice to the Executive delivered in accordance with Sections 5.8 and 11.1, for
Cause. For purposes of this Agreement, “Cause” means (a) the Executive is
convicted of, or pleads guilty or nolo contendere

6



--------------------------------------------------------------------------------



 



to, (i) a felony, or (ii) any other crime involving the Company, (b) the Board
of Directors makes a reasonable, good faith determination that the Executive has
breached any material term of this Agreement, (c) the Board of Directors makes a
reasonable, good faith determination that the Executive has violated any
applicable policies, rules, or regulations of the Company, including but not
limited to, the Company’s Code of Ethics and the Company’s policies regarding
trading of Common Stock and reimbursement of expenses, (d) the Board of
Directors determines that the Executive engaged in (i) willful or deliberate
conduct, the result of which exposes the Company to actual or potential
financial or other injury, except as required by applicable law, regulation, or
code of professional responsibility, (ii) fraud, (iii) misappropriation of
tangible or intangible property or funds of the Company, or (iv) embezzlement of
Company funds, (e) the Board of Directors determines that the Executive
(i) willfully or deliberately failed or refused to perform his assigned duties,
except where the performance of such duties would result in the Executive’s
violation of applicable law, regulation, or code of professional responsibility,
and (ii) failed to cure his nonperformance within thirty (30) days of receipt of
a written notice from the Board of Directors setting forth in reasonable detail
the facts and circumstances of his nonperformance, or (f) the Executive breached
any statutory or common law duty of loyalty to the Company. For purposes of this
Section 5.3, a determination by the Board of Directors is evidenced by a
resolution, duly adopted by at least two-thirds (2/3) of the entire membership
of the Board of Directors at a meeting called and held for the purpose of
considering the termination of the Executive’s employment for Cause, at which
the Executive and his representative have the right to attend and address the
Board of Directors, finding that, in the good faith belief of the Board of
Directors the Executive engaged in conduct described in this Section 5.3 and
specifying the particulars thereof in reasonable detail. No determination by the
Board of Directors will prevent the Executive from contesting such determination
through arbitration, as provided in Section 11.9 of the Agreement.
          5.4. Without Cause. The Company may terminate this Agreement Without
Cause, upon written notice to the Executive delivered in accordance with
Sections 5.8 and 11.1. For purposes of this Agreement, the Executive will be
deemed to have been terminated “Without Cause” if the Executive is terminated by
the Company for any reason other than Cause, Disability, or death.
          5.5. Good Reason. The Executive may terminate this Agreement for Good
Reason, upon written notice to the Company delivered in accordance with
Sections 5.8 and 11.1. For purposes of this Agreement, “Good Reason” means
(a) the assignment to the Executive of any duties that are materially
inconsistent with the Executive’s duties or responsibilities as contemplated in
this Agreement, including any duties that would result in the Executive’s
violation of applicable law, regulation, or code of professional responsibility,
(b) any other action by the Company which results in a material diminishment in
the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities (provided, however, that a
temporary diminishment, whether material or not, due to the Executive’s illness
or injury, will not constitute grounds for a termination for Good Reason by the
Executive), (c) any material breach by the Company of any of the provisions of
this Agreement, (d) requiring the Executive to relocate permanently to any
office or location, except in the Phoenix-Scottsdale metropolitan area or any
other location to which the majority of the Company’s executive officers are
relocated, without his consent, (e) any material reduction, or attempted
material reduction, at any time during the Term, of the Base Salary or in the
aggregate of the compensation or benefits described in Article 4 of this
Agreement (provided, however, that any change in the targeted percentage for

7



--------------------------------------------------------------------------------



 



purposes of determining the Executive’s Annual Incentive Compensation, any
change in the Company’s reimbursement policies, or any change in any
Compensation Plans or Welfare Plans, which affects a majority of the similarly
situated executive officers covered by those policies or plans, shall not be
considered “Good Reason”), or (f) the Company’s failure to comply, or the
Company’s preventing or impeding the Executive from compliance, with any legal
obligation which would subject the Executive to any civil or criminal liability,
or which would result in the Executive’s violation of applicable law,
regulation, or code of professional responsibility.
          5.6. Without Good Reason. The Executive may terminate this Agreement
Without Good Reason, upon written notice to the Company delivered in accordance
with Sections 5.8 and 11.1. For purposes of this Agreement, the Executive will
be deemed to have terminated “Without Good Reason” if the Executive terminates
this Agreement for any reason other than Good Reason; however, a termination of
this Agreement due to the Executive’s death or Retirement is not a termination
“Without Good Reason”.
          5.7. Retirement. The Executive may terminate this Agreement upon
Retirement, upon written notice to the Company delivered in accordance with
Sections 5.8 and 11.1. For purposes of this Agreement, “Retirement” means the
Executive’s bona fide retirement from the Company, as determined in good faith
by the Board of Directors (or a committee thereof).
          5.8. Notice of Termination. Any termination of this Agreement by the
Company for Cause, Without Cause or as a result of the Executive’s Disability,
or by the Executive for Good Reason or Without Good Reason or upon Retirement,
shall be communicated by a Notice of Termination to the other party. A “Notice
of Termination” means a written notice which (a) indicates the specific
termination provision in this Agreement relied upon and (b) if the termination
is by the Company for Cause or by the Executive for Good Reason, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated. The
Notice of Termination must specify the Date of Termination. In the case of a
termination by the Company for Cause or due to the Executive’s Disability or by
the Executive for Good Reason or due to Retirement, the Date of Termination may
be as early as the date notice is given but no later than thirty (30) calendar
days after notice is given, unless otherwise agreed to in writing by both
parties. In the case of a termination by the Company Without Cause or by the
Executive Without Good Reason, the Date of Termination may be as early as
fourteen (14) calendar days after notice is given but no later than sixty
(60) calendar days after notice is given, unless otherwise agreed to by the
parties in writing. The Notice of Termination shall also conform with the
provisions of Section 11.1.
     6. Obligations of Company Upon Termination.
          6.1. Cause, Without Good Reason. If this Agreement is terminated
either by the Company for Cause or by the Executive Without Good Reason, the
Company shall pay to the Executive, in a lump sum cash payment within thirty
(30) days after the Date of Termination, the aggregate of (a) any unpaid portion
of the Executive’s Base Salary (as in effect on the Date of Termination) owed as
of the Date of Termination, and (b) any accrued but unpaid Paid Leave as of the
Date of Termination. The Company also shall promptly pay or reimburse to the
Executive any costs and expenses (and moving and relocation expenses, if
otherwise agreed to by the Company in

8



--------------------------------------------------------------------------------



 



writing) paid or incurred by the Executive which would have been payable under
Section 4.8 of this Agreement if the Executive’s employment had not terminated.
             All other obligations of the Company and rights of the Executive
hereunder shall terminate effective as of the Date of Termination; provided,
however, that the Executive’s rights under any Compensation Plan or Welfare Plan
shall be governed by the terms and provisions of each such plan and are not
necessarily severed on the Date of Termination.
          6.2. Death or Disability. If this Agreement is terminated as a result
of the Executive’s death or Disability:
                  (a) The Company shall pay to the Executive (or to his estate,
in the event the Executive is deceased) the following amounts:
                    (1) any unpaid portion of the Executive’s Base Salary (as in
effect on the Date of Termination) owed as of the Date of Termination, any
unpaid portion of the Annual Incentive Compensation previously awarded to the
Executive, and any accrued but unpaid Paid Leave as of the Date of Termination,
in a lump sum cash payment within thirty (30) days after the Date of
Termination; and
                    (2) an amount equal to two (2) times the sum of the
Executive’s Base Salary (as in effect on the Date of Termination) plus the
Executive’s Target Annual Incentive Compensation for the fiscal year during
which the Date of Termination occurs. If the termination is due to death, this
amount will be paid in substantially equal bi-weekly installments over a two
(2) year period following the Executive’s Date of Termination. If the
termination is due to Disability, this amount will be paid in substantially
equal bi-weekly installments beginning as of the first payroll date immediately
following the six (6) month anniversary of the Date of Termination and
continuing until the first payroll date immediately following the two (2) year
anniversary of the Date of Termination; provided, however, that the first
payment shall include the amount that would have been paid prior to the actual
first payment date had the first payment date been the first payroll date
immediately following the Date of Termination. The Company may, to the extent
feasible, purchase insurance to cover all or any part of the obligation
contemplated in this paragraph, and the Executive agrees to submit to a physical
examination and otherwise cooperate with the Company to facilitate the
procurement of such insurance.
                  (b) The Company shall, promptly upon submission by the
Executive (or his estate) of supporting documentation, pay or reimburse to the
Executive any costs and expenses (including moving and relocation expenses, if
otherwise agreed to by the Company in writing) paid or incurred by the Executive
which would have been payable under Section 4.8 of this Agreement if the
Executive’s employment had not terminated.
                  (c) The Company shall continue providing medical, dental,
and/or vision coverage to the Executive and/or the Executive’s spouse and
dependents, at least equal to that which would have been provided to him under
Section 4.7 if the Executive’s employment had not terminated, if such coverage
continues to be available to the Company, until the earlier of (1) the date the
Executive becomes eligible for any comparable medical, dental, or vision
coverage

9



--------------------------------------------------------------------------------



 



provided by any other employer, (2) the date the Executive becomes eligible for
Medicare or any similar government-sponsored or provided health care program
(whether or not such coverage is equivalent to that provided by the Company), or
(3) the fifth anniversary of the Executive’s Date of Termination.
               (d) Whenever compensation is payable to the Executive under this
Agreement during a period in which he is partially or totally disabled, and such
disability would (except for the provisions of this Agreement) entitle the
Executive to disability income or salary continuation payments from the Company
according to the terms of any plan or program presently maintained or hereafter
established by the Company, the disability income or salary continuation paid to
the Executive pursuant to any such plan or program shall be considered a portion
of (and not in addition to) the payment to be made to the Executive pursuant to
this Section 6.2. If disability income is payable directly to the Executive by
an insurance company under the terms of an insurance policy paid for by the
Company, the amounts paid to the Executive by such insurance company shall be
considered a portion of the payment (and not in addition to the payment) to be
made to the Executive pursuant to this Section 6.2.
               (e) The Executive (or the Executive’s estate, as the case may be)
shall continue to vest and, if applicable, continue to be permitted to exercise,
all of the rights and interests awarded to the Executive under the Company’s
stock plans, as if the Executive were still employed by the Company, for a
period of two (2) years following the Date of Termination (or, if less, for the
remainder of the stated terms of the rights or interests).
               (f) The Executive (or the Executive’s estate, as the case may be)
shall continue to be covered under the Company’s directors’ and officers’
liability insurance, if any, and under his separate Indemnity Agreement with the
Company, as if the Executive’s employment had not terminated, for a period of
ten (10) years following his Date of Termination (or, in the case of the
Indemnity Agreement, for such longer term as may be provided for in the
Indemnity Agreement).
               (g) All other obligations of the Company and rights of the
Executive hereunder shall terminate effective as of the Date of Termination;
provided, however, that except as otherwise specifically modified by the terms
of this Agreement the Executive’s rights under the Compensation Plans and
Welfare Plans shall be governed by the terms and provisions of those Plans and
are not necessarily severed on the Date of Termination.
          6.3. Good Reason; Without Cause. If this Agreement is terminated
either by the Executive for Good Reason or by the Company Without Cause (other
than in connection with a Change in Control as described in Section 6.5):
               (a) The Company shall pay to the Executive the following amounts:
                    (1) any unpaid portion of the Executive’s Base Salary (as in
effect on the Date of Termination) owed as of the Date of Termination, any
unpaid portion of the Annual Incentive Compensation previously awarded to the
Executive, and any accrued but unpaid Paid Leave as of the Date of Termination,
in a lump sum cash payment within thirty (30) days after the Date of
Termination; and

10



--------------------------------------------------------------------------------



 



               (2) an amount equal to two (2) times the sum of the Executive’s
Base Salary (as in effect on the Date of Termination) plus the Executive’s
Target Annual Incentive Compensation for the fiscal year during which the Date
of Termination occurs, in substantially equal bi-weekly installments beginning
as of the first payroll date immediately following the six (6) month anniversary
of the Date of Termination and continuing until the first payroll date
immediately following the two (2) year anniversary of the Date of Termination;
provided, however, that the first payment shall include the amount that would
have been paid prior to the actual first payment date had the first payment date
been the first payroll date immediately following the Date of Termination.
          (b) The Company shall promptly pay or reimburse to the Executive any
costs and expenses (including moving and relocation expenses, if otherwise
agreed to by the Company in writing) paid or incurred by the Executive which
would have been payable under Section 4.8 of this Agreement if the Executive’s
employment had not terminated.
          (c) The Company shall continue providing medical, dental, and/or
vision coverage to the Executive and/or the Executive’s spouse and dependents,
at least equal to that which would have been provided to the Executive under
Section 4.7 if the Executive’s employment had not terminated, until the earlier
of (1) the date the Executive becomes eligible for any comparable medical,
dental, or vision coverage provided by any other employer, (2) the date the
Executive becomes eligible for Medicare or any similar government-sponsored or
provided health care program (whether or not such coverage is equivalent to that
provided by the Company), or (3) the fifth (5th) anniversary of the Executive’s
Date of Termination.
          (d) The Executive (or the Executive’s estate, as the case may be)
shall continue to vest and, if applicable, continue to be permitted to exercise,
all of the rights and interests awarded to the Executive under the Company’s
stock plans, as if the Executive were still employed by the Company, for a
period of two (2) years following the Date of Termination (or, if less, for the
remainder of the stated terms of the rights and interests).
          (e) The Executive shall continue to be covered under the Company’s
directors’ and officers’ liability insurance, if any, and under his separate
Indemnity Agreement with the Company, as if the Executive’s employment had not
terminated, for a period of ten (10) years following his Date of Termination
(or, in the case of the Indemnity Agreement, for such longer term as may be
provided for in the Indemnity Agreement).
          (f) The Company shall (through an agency of Company’s choosing)
provide outplacement services to the Executive for a period of one (1) year
following the Date of Termination, provided that the cost of such services shall
not exceed $50,000 or such higher amount as may be approved by the Board of
Directors (or a committee thereof).
          (g) All other obligations of the Company and rights of the Executive
hereunder shall terminate effective as of the Date of Termination; provided,
however, that except as otherwise specifically modified by the terms of this
Agreement the Executive’s rights under the Compensation Plans and Welfare Plans
shall be governed by the terms and provisions of these Plans and are not
necessarily severed on the Date of Termination.

11



--------------------------------------------------------------------------------



 



          6.4. Retirement. If this Agreement is terminated by the Executive due
to Retirement:
                  (a) The Company shall pay to the Executive, in a lump sum cash
payment within thirty (30) days after the Date of Termination, the aggregate of
the following amounts: (1) any unpaid portion of the Executive’s Base Salary (as
in effect on the Date of Termination) owed as of the Date of Termination;
(2) any unpaid portion of the Annual Incentive Compensation previously awarded
to the Executive; and (3) any accrued but unpaid Paid Leave as of the Date of
Termination.
                  (b) The Company shall promptly pay or reimburse to the
Executive any costs and expenses (including moving and relocation expenses, if
otherwise agreed to by the Company in writing) paid or incurred by the Executive
which would have been payable under Section 4.8 of this Agreement if the
Executive’s employment had not terminated.
                  (c) The Company shall continue providing medical, dental,
and/or vision coverage to the Executive and/or the Executive’s family, at least
equal to that which would have been provided to the Executive under Section 4.7
if the Executive’s employment had not terminated, until the earlier of (1) the
date the Executive becomes eligible for any comparable medical, dental, or
vision coverage provided by any other employer, or (2) the date the Executive
becomes eligible for Medicare or any similar government-sponsored or provided
health care program (whether or not such coverage is equivalent to that provided
by the Company). Following the date on which the Executive becomes eligible for
coverage under Medicare, the Executive may, at his election, continue to be
covered under the Company’s health coverage, if available, provided that the
Executive pays all applicable premiums charged by the Company or its third-party
provider(s).
                  (d) The Company shall pay to the Executive retirement
payments, as provided below:
                    (1) If, as of the Date of Termination, the Executive has
completed at least ten (10) years of service with the Company, the Executive is
entitled to retirement payments for each year during the ten (10) year payment
period equal to the product of sixty percent (60%) of the Executive’s average
Base Salary during the three (3) consecutive full calendar years of employment
immediately preceding the Date of Termination. For purposes of this Section
6.4(d), years of service include all twelve (12) consecutive month periods of
employment with the Company, beginning with the Executive’s initial date of
employment with the Company. Payments shall commence on the first payroll date
immediately following the six (6) month anniversary of the Date of Termination
and shall continue until the first payroll date immediately following the ten
(10) year anniversary of the Date of Termination (“Payment Period”). Payments
shall be made each payroll date during the Payment Period in substantially equal
installments; provided, however, that the first payment shall include the amount
that would have been paid prior to the actual first payment date had the first
payment date been the first payroll date immediately following the Date of
Termination.

12



--------------------------------------------------------------------------------



 



                         (2) In the event of the Executive’s death prior to the
payment of all of the retirement payments determined under this Section 6.4(d),
the balance of the payments shall be made to the Executive’s surviving spouse,
if any, or to any other beneficiary named by the Executive in writing at the
same time as such payments would have been made to the Executive.
                         (3) In addition to the cessation provisions set forth
in Section 6.7, any remaining retirement payments shall immediately cease in the
event the Executive works for a competitor (as determined by the Company in its
sole discretion), or becomes employed by any other employer without the prior
written consent of the Company. Notwithstanding the foregoing, with the prior
written consent of the Company, the Executive may be employed by an entity which
is not deemed by the Company to be in competition with the Company, in a
capacity in which the economic value of his total compensation is comparable to
his total compensation while employed by the Company, and receive retirement
benefits which are reduced proportionately by the compensation received by the
Executive in the new position. Also with the prior written consent of the
Company, the Executive may be employed by an entity which is not deemed by the
Company to be in competition with the Company, in a capacity in which his total
compensation is materially less than his total compensation while employed by
the Company, in which case there would be no reduction in retirement benefits.
                    (e) The Executive (or the Executive’s estate, as the case
may be) shall continue to vest and, if applicable, continue to be permitted to
exercise, all of the rights and interests awarded to the Executive under the
Company’s stock plans, for a period of two (2) years following the Date of
Termination (or, if less, for the remainder of the stated terms of the rights
and interests).
                    (f) The Executive shall continue to be covered under the
Company’s directors’ and officers’ liability insurance, if any, and under his
separate Indemnity Agreement with the Company, as if the Executive’s employment
had not terminated, for a period of ten (10) years following his Date of
Termination (or, in the case of the Indemnity Agreement, for such longer term as
may be provided for in the Indemnity Agreement).
                    (g) All other obligations of the Company and rights of the
Executive hereunder shall terminate effective as of the Date of Termination;
provided, however, that except as otherwise specifically modified by the terms
of this Agreement the Executive’s rights under the Compensation Plans and
Welfare Plans shall be governed by the terms and provisions of these Plans and
are not necessarily severed on the Date of Termination.
                    (h) The payments and benefits provided under this
Section 6.4 shall be in lieu of any payments to which the Executive (or his
family) may have otherwise been entitled under the terms of Section 6.2, 6.3 or
6.5, and vice versa.
              6.5. Change in Control. If this Agreement is terminated either by
the Executive for Good Reason or by the Company Without Cause, and the
termination occurs within the six (6) month period preceding, or the twelve
(12) month period following, the date on which the Change in Control occurs
(“Change in Control Date”):

13



--------------------------------------------------------------------------------



 



          (a) As reasonable compensation for services rendered by the Executive
to the Company prior to the Date of Termination, the Company shall pay to the
Executive the following amounts:
               (1) In a lump sum cash payment within thirty (30) days after the
later to occur of the Change in Control Date or the Date of Termination, any
unpaid portion of the Executive’s Base Salary (as in effect on the Date of
Termination) owed as of the Date of Termination, any unpaid portion of the
Annual Incentive Compensation previously awarded to the Executive, and any
accrued but unpaid Paid Leave as of the Date of Termination; and
               (2) In a lump sum cash payment within thirty (30) days after the
later to occur of the Change in Control Date or the six (6) month anniversary of
the Date of Termination, an amount equal to three (3) times the sum of the
Executive’s Base Salary (as in effect on the Date of Termination) plus the
Executive’s Target Annual Incentive Compensation for the fiscal year during
which the Date of Termination occurs.
          (b) The Company shall promptly pay or reimburse to the Executive any
costs and expenses (including moving and relocation expenses, if otherwise
agreed to by the Company in writing) paid or incurred by the Executive which
would have been payable under Section 4.8 of this Agreement if the Executive’s
employment had not terminated.
          (c) The Company shall continue providing medical, dental, and/or
vision coverage to the Executive and/or the Executive’s family, at least equal
to that which would have been provided to the Executive under Section 4.7 if the
Executive’s employment had not terminated, until the earlier of (1) the date the
Executive becomes eligible for any comparable medical, dental, or vision
coverage provided by any other employer, or (2) the date the Executive becomes
eligible for Medicare or any similar government-sponsored or provided health
care program (whether or not such coverage is equivalent to that provided by the
Company).
          (d) As reasonable compensation for services provided by the Executive
to the Company prior to the Date of Termination, the Company shall (through an
agency of Company’s choosing) provide outplacement services to the Executive for
a period of one (1) year following the later of the Date of Termination or the
Change in Control Date, provided that the cost of such services shall not exceed
$50,000 or such higher amount as may be approved by the Board of Directors (or a
committee thereof).
          (e) The Executive (or the Executive’s estate, as the case may be)
shall become fully and immediately vested as of the later of the Date of
Termination or the Change in Control Date and, if applicable, continue to be
permitted to exercise, all of the rights and interests awarded to the Executive
under the Company’s stock plans, as if the Executive were still employed by the
Company, for a period of two (2) years following the later of the Date of
Termination or the Change in Control Date (or, if less, for the remainder of the
stated terms of the rights and interests).
          (f) The Executive shall continue to be covered under the Company’s
directors’ and officers’ liability insurance, if any, and under his separate
Indemnity Agreement with

14



--------------------------------------------------------------------------------



 



the Company, as if the Executive’s employment had not terminated, for a period
of ten (10) years following his Date of Termination (or, in the case of the
Indemnity Agreement, for such longer term as may be provided for in the
Indemnity Agreement).
          (g) All other obligations of the Company and rights of the Executive
hereunder shall terminate effective as of the Date of Termination; provided,
however, that except as otherwise specifically modified by the terms of this
Agreement the Executive’s rights under the Compensation Plans and Welfare Plans
shall be governed by the terms and provisions of these Plans and are not
necessarily severed on the Date of Termination.
          (h) In the event the Change in Control Date occurs subsequent to the
Executive’s Date of Termination, the payments and benefits provided under this
Section 6.5 shall be reduced by and to the extent of any payments and benefits
previously paid or provided to the Executive under Section 6.3, and in no event
shall the Executive or his family be entitled to any duplicative payments or
benefits.
     6.6. Change in Control Gross-Up Payments.
          (a) In the event that (1) any payment or benefits provided for under
this Agreement and/or any other arrangement or agreement with the Company in
connection with a Change in Control (“Change in Control Payment”) would subject
the Executive to the excise tax imposed by Code Section 4999 (“Cash Termination
Excise Tax”) and (2) the Change in Control Payment is less than 110% of the sum
of three times the “base amount” (as defined in Code Section 280G) minus $1.00
(“Safe Harbor Amount”), then any amounts payable under this Agreement shall be
reduced so that the Change in Control Payment, in the aggregate, is reduced to
the Safe Harbor Amount. The reduction of the amounts payable under this
Agreement shall be made by first reducing the cash payments payable under this
Agreement (other than Unrestricted Payments), unless an alternative method of
reduction is agreed to by the Company and the Executive. No reduction shall
occur if the Change in Control Payment is 110% (or more) of the Safe Harbor
Amount.
          (b) In the event that (1) there is a Change in Control Payment which
would subject the Executive to the Cash Termination Excise Tax and is not
subject to reduction under Section 6.6(a) and (2) the closing stock price of the
Company on the date of the Change in Control equals or exceeds the Threshold
Share Price, then the Executive shall be entitled to receive the payment
described in Section 6.6(c) below.
          (c) If the requirements of Section 6.6(b) are met, the Executive shall
be entitled to receive an additional payment (a “Gross-Up Payment”) such that
the net amount retained by the Executive, after deduction of any excise tax on
the Executive’s Change in Control Payment, as determined for purposes of Code
Section 280G, and any federal, state, and local income and employment taxes and
excise tax upon the Gross-Up Payment, shall be equal to the Change in Control
Payment; provided, however, that in determining the amount of the Gross-Up
Payment to which the Executive is entitled under this Section, the Gross-Up
Payment (1) shall be capped at 250% of the “base amount” (as defined in Code
Section 280G), and (2) shall not include any amounts payable to the Executive
under the Allied Waste Industries, Inc. Supplemental Executive Retirement Plan.
The Gross-Up Payment, if any, shall be paid to the Executive, or, at the
discretion

15



--------------------------------------------------------------------------------



 



of the Company, to governmental authorities on the Executive’s behalf, as soon
as practicable following the determination of the Change in Control Payment,
but, in any event, not later than five (5) business days immediately following
the payment of the Executive’s Change in Control Payment.
          (d) Subject to the provisions of Section 6.6(e), all determinations
required to be made under this Section 6.6, including whether and when a
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
tax counsel appointed by the Company (the “Tax Counsel”). All fees and expenses
of the Tax Counsel shall be borne solely by the Company. As a result of the
uncertainty in the application of Code Section 4999 at the time of the initial
determination by the Tax Counsel hereunder, it is possible that Gross-Up
Payments, which will not have been made by the Company, should have been made
(“Underpayment”). In the event that it is ultimately determined in accordance
with the procedures set forth in Section 6.6(e) that the Executive is required
to make a payment of any excise tax, the Tax Counsel shall determine the amount
of the Underpayment that has occurred, and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.
          (e) The Executive shall notify the Company in writing of any claims by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than thirty (30) days after the Executive actually
receives notice in writing of such claim and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
The Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which he gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:
               (1) give the Company any information reasonably requested by the
Company relating to such claim;
               (2) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company and reasonably acceptable to the Executive;
               (3) cooperate with the Company in good faith in order to
effectively contest such claim; and
               (4) if the Company elects not to assume and control the defense
of such claim, permit the Company to participate in any proceedings relating to
such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any excise tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment

16



--------------------------------------------------------------------------------



 



of costs and expenses. Without limitation on the foregoing provisions of this
Section 6.6(e), the Company shall have the right, at its sole option, to assume
the defense of and control all proceedings in connection with such contest, in
which case it may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may either direct the Executive to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that if the Company
directs the Executive to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to the Executive, on an interest-free basis,
and shall indemnify and hold the Executive harmless, on an after-tax basis, from
any excise tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and further provided, that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Executive with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s right to
assume the defense of and control the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
          (f) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 6.6(e), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Section 6.6(e)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 6.6(e), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim, and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid, and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.
     6.7. Payments Contingent on Executive’s Release of Company, Compliance with
Continuing Obligations, and Certain Other Contingencies. All of the payments and
benefits to which the Executive would otherwise be entitled under Sections 6.2,
6.3, 6.4, 6.5, or 6.6, except the Unrestricted Payments, shall be contingent on
(a) the Executive’s delivery to the Company of a signed and enforceable release
of all claims against the Company, in a form specified by the Company, except
that no such release shall be required in the event that the Company fails to
tender such release to the Executive for his signature within thirty (30) days
of his Date of Termination, and (b) the Executive’s compliance with the
Continuing Obligations. In addition, if the Executive fails to comply with the
Continuing Obligations, then the Company shall have the right, upon notice to
the Executive (describing such failure to comply in reasonable detail) to
terminate all of the payments and benefits described in the preceding sentence,
other than the Unrestricted Payments, and to recover from the Executive (i) any
and all payments made or benefits paid to or for the benefit of the Executive,
other than the Unrestricted Payments, that the Company paid to or for the
benefit of the Executive or to which the Executive otherwise would not have been
entitled if the Company had terminated the Executive for Cause as of the date of

17



--------------------------------------------------------------------------------



 



termination of this Agreement, and (ii) any and all proceeds realized by the
Executive subsequent to the date of termination of this Agreement upon vesting,
exercise, or sale of Common Stock granted or issued to the Executive under the
Company’s Compensation Plans. Furthermore, if the Company becomes aware,
subsequent to the Date of Termination, that the Executive was engaged in conduct
during the Term that, had the Company been aware of such conduct, would have
permitted the Company to terminate this Agreement during the Term for Cause,
then the Company shall have the right, upon notice to the Executive (describing
such conduct in reasonable detail), (A) to terminate all payments and benefits,
other than the Unrestricted Payments, then remaining payable to or for the
benefit of the Executive under Sections 6.2, 6.3, 6.4, 6.5, or 6.6 (including
but not limited to continued vesting or payment of any unvested or unexercised
awards under the Company’s Compensation Plans), and (B) to recover from the
Executive (1) any and all payments made or benefits paid to or for the benefit
of the Executive, including all or any portion of the Unrestricted Payments,
that the Company would not have been obligated to pay to or for the benefit of
the Executive or to which the Executive otherwise would not have been entitled
if the Company had terminated the Executive for Cause as a result of such
conduct at or promptly after the time on which such conduct first occurred, and
(2) any and all proceeds realized by the Executive subsequent to the date on
which such conduct first occurred upon vesting, exercise, or sale of Common
Stock granted or issued to the Executive under the Company’s Compensation Plans.
The Executive shall repay to the Company all amounts due under the preceding
sentences promptly upon demand for such payment by the Company.
     7. Executive’s Confidentiality Obligation.
          7.1. The Executive hereby acknowledges, understands and agrees that
all Confidential Information is the exclusive and confidential property of the
Company and its Affiliates which shall at all times be regarded, treated and
protected as such in accordance with this Article 7. The Executive acknowledges
that all such Confidential Information is in the nature of a trade secret.
          7.2. For purposes of this Agreement, “Confidential Information” means
information, not generally known to the public, that is used in the business of
the Company and (a) is proprietary to, about or created by the Company,
(b) gives the Company some competitive business advantage or the opportunity of
obtaining such advantage or the disclosure of which is likely to be detrimental
to the interests of the Company, (c) is designated as Confidential Information
by the Company, is known by the Executive to be considered confidential by the
Company, or from all the relevant circumstances should reasonably be assumed by
the Executive to be confidential and proprietary to the Company, or (d) is not
generally known by non-Company personnel. Such Confidential Information
includes, without limitation, the following types of information and other
information of a similar nature (whether or not reduced to writing or designed
as confidential):
                (a) Internal personnel and financial information of the Company,
information about vendors that is not generally known but is known to the
Company as a result of the Company’s relationship with the vendor (including
vendor characteristics, services, prices, lists and agreements), purchasing and
internal cost information, internal service and operational manuals, and the
manner and methods of conducting the business of the Company;

18



--------------------------------------------------------------------------------



 



          (b) Marketing and development plans, price and cost data, price and
fee amounts, pricing and billing policies, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any acquisition prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company which have been or are
being discussed;
          (c) Names of customers and their representatives, contracts (including
their contents and parties), customer services, and the type, quantity,
specifications and content of products and services purchased, leased, licensed
or received by customers of the Company;
          (d) Confidential and proprietary information provided to the Company
by any actual or potential customer, government agency or other third party
(including businesses, consultants and other entities and individuals);
          (e) Any non-public information about the Company’s landfill
development plans, landfill capacity, and the status of the permitting process
with respect to any aspect of the Company’s business; and
          (f) Any non-public information about the existence or status of any
governmental investigation, charge, or lawsuit, the status or the position of
the Company regarding the value of any claim or charge (whether filed by the
government or a third party), the Company’s interest in resolving any such claim
or charge; or any non-public information regarding the Company’s compliance with
federal, state or local laws.
     7.3. As a consequence of the Executive’s acquisition or anticipated
acquisition of Confidential Information, the Executive shall occupy a position
of trust and confidence with respect to the affairs and business of the Company.
In view of the foregoing, and of the consideration to be provided to the
Executive, the Executive agrees that it is reasonable and necessary that the
Executive make each of the following covenants:
          (a) At any time during the Term and thereafter, the Executive shall
not disclose Confidential Information to any person or entity, either inside or
outside of the Company, other than as necessary in carrying out his duties and
responsibilities as set forth in Article 2, without first obtaining the
Company’s prior written consent, unless such disclosure is required by
applicable law, regulation, or code of professional responsibility;
          (b) At any time during the Term and thereafter, the Executive shall
not use, copy or transfer Confidential Information other than as necessary in
carrying out his duties and responsibilities as set forth in Article 2, without
first obtaining the Company’s prior written consent, except as required by
applicable law, regulation, or code of professional responsibility; and
          (c) On the Date of Termination, the Executive shall promptly deliver
to the Company (or its designee) all written materials, records and documents
made by the Executive or which came into his possession prior to or during the
Term concerning the business or affairs of the Company, including, without
limitation, all materials containing Confidential Information.

19



--------------------------------------------------------------------------------



 



          7.4. The Executive acknowledges and agrees that the use of the term
“Company” in this Article 7 means both the Company and its Affiliates.
     8. Disclosure of Information, Ideas, Concepts, Improvements, Discoveries
and Inventions. Consistent with the Executive’s fiduciary duties to the Company,
the Executive agrees that during his employment by the Company, the Executive
shall promptly disclose in writing to the Company all information, ideas,
concepts, improvements, discoveries and inventions, which are conceived,
developed, made or acquired by the Executive, either individually or jointly
with others, and which relate to the business, products or services of the
Company, irrespective of whether the Executive used the Company’s time or
facilities and irrespective of whether such information, idea, concept,
improvement, discovery or invention was conceived, developed, discovered or
acquired by the Executive on the job, at home, or elsewhere. This obligation
extends to all types of information, ideas and concepts, including, information,
ideas and concepts relating to new types of services, corporate opportunities,
acquisition prospects, the identity of key representatives within acquisition
prospect organizations, prospective trade names or service marks for the
Company’s business activities, and the like. The Executive acknowledges and
agrees that the use of the term “Company” in this Article 8 means both the
Company and its Affiliates.
     9. Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
all Original Works of Authorship.
          9.1. All information, ideas, concepts, improvements, and discoveries
which are conceived, made, developed or acquired by the Executive or which are
disclosed or made known to the Executive, individually or in conjunction with
others, during the Executive’s employment by the Company and which relate to the
business, products or services of the Company (including, without limitation,
all such information relating to corporate opportunities, research, financial
and sales data, pricing and trading terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or their
requirements, the identity of key contacts within the customers’ organizations
or within the organization of acquisition prospects, marketing and merchandising
techniques, and prospective names and service marks) are and shall be the sole
and exclusive property of the Company. Furthermore, all drawings, memoranda,
notes, records, files, correspondence, manuals, models, specifications, computer
programs, maps and all other writings or materials of any type embodying any of
such information, ideas, concepts, improvements, and discoveries are and shall
be the sole and exclusive property of the Company.
          9.2. In particular, the Executive hereby specifically sells, assigns,
transfers and conveys to the Company all of his worldwide right, title and
interest in and to all such information, ideas, concepts, improvements, and
discoveries, and any United States or foreign applications therefore. The
Executive shall assist the Company and its nominee at all times and in all
manners, during the Term and thereafter, in the protection of such information,
ideas, concepts, improvements, or discoveries.
          9.3. In the event the Executive individually, or jointly with others,
creates, during the Term (whether the initial or any successive Term), any
original work of authorship fixed in any tangible medium of expression which is
the subject matter of copyright (such as videotapes, written presentations on
acquisitions, computer programs, drawings, maps, architectural renditions,

20



--------------------------------------------------------------------------------



 



models, manuals, brochures or the like) relating to the Company’s business
products or services, the Company shall be deemed the author of such work if the
work is prepared by the Executive within the scope of his employment; or, if the
work is not prepared by the Executive within the scope of his employment but is
specially ordered by the Company as a contribution to a collective work, as a
part of a motion picture or other audiovisual work, as a translation, as a
supplementary work, as a compilation or as an instructional text, then the work
shall be considered to be a work made for hire, and the Company shall be the
author of such work. If such work is neither prepared by the Executive within
the scope of his employment nor a work specially ordered and deemed to be a work
made for hire, then the Executive hereby agrees to sell, transfer, assign and
convey, and by these presents, does sell, transfer, assign and convey, to the
Company all of the Executive’s worldwide right, title and interest in and to
such work and all rights of copyright therein. The Executive agrees to assist
the Company, at all times, during the Term and thereafter, in the protection of
the Company’s worldwide right, title and interest in and to such work and all
rights of copyright therein, which assistance shall include, but shall not be
limited to, the execution of all documents requested by the Company or its
nominee and the execution of all lawful oaths and applications for registration
of copyright in the United States and foreign countries.
          9.4. The Executive acknowledges and agrees that the use of the term
“Company” in this Article 9 means both the Company and its Affiliates.
     10. Executive’s Non-Competition and Non-Solicitation Obligations.
          10.1. For purposes of this Article 10:
               (a) “Company” means both the Company and its Affiliates.
               (b) “Competitor” means any company that provides Non-hazardous
Solid Waste Management services in any state in which the Company does business.
“Principal Competitor” means Waste Management, Inc., Republic Services, Inc.,
Capital Environmental Resource, Inc., Onyx Waste Services Incorporated, Waste
Industries USA, Inc., Waste Connections, Inc., or Casella Waste Systems, Inc.
(or their predecessors and successors, subsidiaries, or affiliate operations),
or any other public or private business (including their predecessors and
successors, subsidiaries, or affiliate operations) conducting Non-hazardous
Solid Waste Management in three (3) or more states in which the Company does
business.
                (c) For purposes of Article 10, “Rendering Services” means
performing any kind of services or duties related to Non-hazardous Solid Waste
Management, including performing any functions that are the same as, or
substantially similar to, the duties the Executive performed under Article 2 of
this Agreement, whether done directly or through others, whether done in person
or through telephonic, electronic, or some other means of communication, and
whether done as a principal, director, officer, agent, employee, contractor or
consultant.
                (d) “Contact” means any direct or indirect interaction between
the Executive and any customer, potential customer or acquisition prospect which
takes place in an effort to further a business relationship, whether done
directly or through others, whether in person

21



--------------------------------------------------------------------------------



 



or through telephonic, electronic, or some other means of communication, and
whether done as a principal, director, officer, agent, employee, contractor or
consultant.
          (e) “Non-hazardous Solid Waste Management” means the collection,
hauling, disposal or recycling of non-hazardous refuse.
          (f) “Facility” means any office, transfer station, hauling operation,
landfill, or recycling center of the Company.
     10.2. Prohibition on Competition and Solicitation During Employment.
          (a) At no time during the Term (whether the initial or any successive
Term) will the Executive, directly or indirectly, provide service as a
principal, director, officer, agent, employee, consultant or contractor in or to
any business that conducts Non-hazardous Solid Waste Management operations or
provides portable toilet, street sweeping or any other services that the Company
provides.
          (b) At no time during the Term (whether the initial or any successive
Term) will the Executive directly or indirectly (1) induce, entice or solicit
any employee of the Company to leave his or her employment, (2) Contact,
communicate or solicit any customer, potential customer, or acquisition prospect
of the Company for the purpose of ending or avoiding a business relationship, or
(3) use any information regarding actual or potential customers or acquisition
targets of the Company for any purpose other than in performing his duties under
this Agreement.
     10.3. Prohibition Against Competition After Employment.
          (a) The Executive agrees that, after the Date of Termination, he will
not compete with the Company to the extent, and subject to the express
limitations, provided in this Section 10.3. At no time during the Term will the
Executive, directly or indirectly, provide service as a principal, director,
officer, agent, employee, consultant or contractor in or to any business that
conducts Non-hazardous Solid Waste Management operations or provides portable
toilet, street sweeping or any other services that the Company provides.
          (b) The Executive’s obligation not to compete with the Company will
end three (3) years after the Date of Termination. If a court concludes that
three (3) years is an unreasonable time for that obligation, the Executive’s
obligation to not compete with the Company will end two (2) years after the Date
of Termination.
          (c) During the Executive’s employment as Executive Vice President,
General Counsel, and Corporate Secretary, he will be active in all significant
management and operational issues and will possess Confidential Information
regarding the Company’s operations across the nation, not just in any particular
geographic area around where his office is or will be located. Thus, the scope
of Executive’s obligation to not compete with the Company cannot reasonably be
limited to a particular geographic area. Executive’s employment with any
business that provides Non-hazardous Solid Waste Management services, regardless
of location, is likely to harm the Company’s business interests. Accordingly,
Executive agrees that he will not Render

22



--------------------------------------------------------------------------------



 



Services to any Competitor or any Principal Competitor that are: (i) rendered in
a state in which the Company does business; or (ii) directed at achieving, or
intended to achieve, a result in any such state.
          (d) The parties acknowledge that they have chosen Arizona law to apply
to this Agreement (see Section 11.6) and that Arizona courts have not addressed
under what circumstances, and to what extent, restrictive covenants that apply
to a multi-state area are enforceable. Thus, the parties wish to include
Section 10.3(d) as a back-up to the restrictions in Section 10.3(c) in the event
a court concludes that those restrictions are not reasonably limited and severs
the applicable portions of Section 10.3(c) under Arizona’s “blue pencil” rule.
Accordingly, Executive will not Render Services to any Competitor or Principal
Competitor that are: (i) rendered within forty (40) miles of any Facility; or
(ii) directed at achieving, or intended to achieve, a result within forty
(40) miles of any Facility. Executive acknowledges that the restrictions in this
Section 10.3(d) are separate and apart from the restrictions in Section 10.3(c)
above.
          (e) Additionally, Executive will not Render Services to any business
providing portable toilet street sweeping or other services within forty
(40) miles of any Facility at which the same or similar services are provided.
          (f) The non-compete restrictions in this Section 10.3 are expressly
intended to preclude the Executive from physically working in a geographic area
that is not covered by the applicable restriction (i.e., working in a state in
which the Company is not conducting business) but where the Executive’s
responsibilities would include any management, oversight or analysis of a
business unit in a geographic area covered by the applicable restriction.
          (g) The Executive acknowledges that the non-compete restrictions in
this Section 10.3 are not intended to restrict the Executive from engaging in
the practice of law, per se, but are reasonable and necessary because the
Executive will be active in all significant management and operational issues
and will possess Confidential Information regarding the Company’s operations.
     10.4. Prohibition Against Solicitation After Employment.
          (a) The Executive agrees that, after the Date of Termination, he will
limit his activities relating to the customers, potential customers, acquisition
prospects, and employees of the Company to the extent, and subject to the
express limitations, provided in this Section 10.4.
          (b) The Executive’s obligations under this Section 10.4 will end three
(3) years after the Date of Termination. If a court concludes that three
(3) years is an unreasonable time for those obligations, Executive’s obligations
under this Section 10.4 will end two (2) years after the Date of Termination.
          (c) The Executive will not Contact customers, potential customers, or
acquisition prospects of the Company for any purpose related to providing
Non-hazardous Solid Waste Management services in any state in which the Company
does business. In the event a court concludes that this particular restriction
is not reasonably limited, the Executive will not Contact

23



--------------------------------------------------------------------------------



 



customers, potential customers or acquisition prospects of the Company for any
purpose related to providing Non-hazardous Solid Waste Management services
within forty (40) miles of any Facility.
          (d) Additionally, the Executive will not Contact customers, potential
customers or acquisition prospects of the Company for any purpose related to
providing portable toilet, street sweeping or other services within forty
(40) miles of any Facility at which the same or similar services are provided.
          (e) The Executive will not solicit any employee or consultant of the
Company to work for any other person or to leave his or her employment. The
Executive will not, directly or indirectly, be involved in the recruiting and/or
hiring (whether that involvement is in the nature of serving as a reference or
as a decision-maker) of any person employed or retained as a consultant by the
Company.
          (f) In the event a court concludes that the restrictions in
Section 10.4(e) are not reasonably limited, Executive will not: (i) solicit any
employee or consultant of the Company who, directly or indirectly, reported to
Executive at any time during the Term, where the solicitation is to encourage
the employee or consultant to work for any other person or entity, or to leave
his or her employment; or (ii) be involved in the recruiting and/or hiring
(whether that involvement is in the nature of serving as a reference or as a
decision-maker) of any such employee or consultant.
     10.5. Other Provisions.
          (a) The Executive acknowledges and agrees that a violation of the
promises he has made under this Article 10 is likely to cause irreparable harm
to the Company and justify the grant of injunctive relief. Additionally, to
provide the Company with the protections it has bargained for in this
Article 10, any period of time in which the Executive has been in breach of the
provisions in this Article 10 will extend, by that amount of time, the time for
which he should be precluded from further breaching the promises made in this
Article 10, provided that the Company does not unreasonably delay in bringing
appropriate legal action after discovery of any such breach by Executive.
          (b) If the applicable temporal or geographic limitations agreed to by
the parties in this Article 10 are found by a court to be overly broad, the
parties expressly authorize the judge before whom any dispute is brought to
impose the broadest temporal and geographic limitations permissible under the
law, so as to effectuate the parties’ intent and ensure that the Company obtains
the protections it sought and for which it provided material consideration in
this Agreement.
     11. Miscellaneous.
          11.1. Notices. All notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been given when delivered by hand or mailed by registered or certified mail,
return receipt requested, as follows (provided that notice of a change of
address shall be deemed given only when received):

24



--------------------------------------------------------------------------------



 



If to the Company:
Allied Waste Industries, Inc.
18500 North Allied Way
Phoenix, Arizona 85054
Attn: Chairman, Board of Directors
If to the Executive:
Timothy R. Donovan
1310 Longmeadow Lane
Lake Forest, Illinois 60045
or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to the other party in the manner specified in
this Section 11.1.
     11.2. Waiver of Breach. The waiver by any party of a breach of any
provision of this Agreement shall neither operate nor be construed as a waiver
of any subsequent breach by any party. No breach shall be deemed waived unless
the waiver is in a writing signed by the non-breaching party.
     11.3. Assignment. This Agreement shall be binding upon and inure to the
benefit of the Company, its Affiliates, successors, legal representatives and
assigns, and upon the Executive, his heirs, executors, administrators, legal
representatives and assigns; provided, however, the Executive agrees that his
rights and obligations hereunder are personal to him and may not be assigned
without the express written consent of the Company.
     11.4. Entire Agreement, No Oral Amendments. This Agreement, together with
any schedule or exhibit attached hereto and any document, policy, rule or
regulation referred to herein, replaces and merges all previous agreements and
discussions relating to the same or similar subject matter between the Executive
and the Company and constitutes the entire agreement between the Executive and
the Company with respect to the subject matter of this Agreement. This Agreement
may not be modified in any respect by any verbal statement, representation or
agreement made by any employee, officer, or representative of the Company or by
any written agreement unless signed by an officer of the Company who is
expressly authorized by the Company to execute such document.
     11.5. Enforceability. If any provision of this Agreement or application
thereof to anyone or under any circumstances shall be determined to be invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.
     11.6. Jurisdiction, Venue. The laws of the State of Arizona shall govern
the interpretation, validity and effect of this Agreement without regard to the
place of execution or the place for performance thereof, and the Company and the
Executive agree that the courts situated in Maricopa County, Arizona shall have
personal jurisdiction over the Company and the Executive to

25



--------------------------------------------------------------------------------



 



hear all disputes arising under this Agreement. This Agreement is to be at least
partially performed in Maricopa County, Arizona, and as such, the Company and
the Executive agree that venue shall be proper with the courts in Maricopa
County, Arizona to hear such disputes. In the event either party is not able to
effect service of process upon the other party with respect to such disputes,
the Company and the Executive expressly agree that the Secretary of State for
the State of Arizona shall be an agent of the Company and/or the Executive to
receive service of process on behalf of the Company and/or the Executive with
respect to such disputes.
     11.7. Injunctive Relief. The Company and the Executive agree that a breach
of any term of this Agreement by the Executive would cause irreparable damage to
the Company and that, in the event of such breach, the Company shall have, in
addition to any and all remedies of law, the right to any injunction, specific
performance and other equitable relief to prevent or to redress the violation of
the Executive’s obligations under this Agreement.
     11.8. Withholding. All payments made pursuant to this Agreement shall be
net of payroll and withholding deductions as may be required by law and other
deductions that are either applied generally to employees of the Company for
insurance and other employee benefit plans or authorized by Executive.
     11.9. Arbitration. With the sole exception of any breach by the Executive
of the obligations he assumed under Sections 10.1, 10.2, 10.3, 10.4 and/or 10.5
of this Agreement (the breach of which permits the Company to obtain judicial
relief due to the exigent circumstances presented by such a breach), all other
alleged breaches of this Agreement, or any other dispute between the parties to
this Agreement arising out of or in connection with the Executive’s employment
with the Company will be settled by binding arbitration to the fullest extent
permitted by law. This Agreement to arbitrate applies to any claim for relief of
any nature, including but not limited to claims of wrongful discharge under
statutory law and common law; employment discrimination based on federal, state
or local statute, ordinance, or governmental regulations, including
discrimination prohibited by: (a) Title VII of the Civil Rights Act of 1964, as
amended, (b) the Age Discrimination in Employment Act, (c) the Americans with
Disabilities Act, (d) the Fair Labor Standards Act, and (e) claims of
retaliatory discharge or other acts of retaliation; compensation disputes;
tortuous conduct; allegedly contractual violations; ERISA violations; and other
statutory and common law claims and disputes, regardless of whether the statute
was enacted or whether the common law doctrine was recognized at the time this
Agreement was signed.
     The parties to this Agreement understand that they are agreeing to
substitute one legitimate dispute resolution forum (arbitration) for another
(litigation) because of the mutual advantages this forum offers, and are waiving
their right to have their disputes (except as to breaches of Sections 10.1,
10.2, 10.3, 10.4 and/or 10.5 of this Agreement) resolved in court. This
substitution involves no surrender, by either party, of any substantive
statutory or common law benefit, protection, or defense.
     The arbitration proceeding shall be conducted in Maricopa County, Arizona,
in accordance with the National Rules for the Resolution of Employment Disputes
(National Rules) of the American Arbitration Association (AAA) in effect at the
time a demand for arbitration is made.

26



--------------------------------------------------------------------------------



 



     One arbitrator shall be used and he or she shall be chosen by mutual
agreement of the parties to this Agreement. If, within thirty (30) days after
the Executive notifies the Company of an arbitrable dispute, no arbitrator has
been chosen, an arbitrator shall be chosen by the AAA pursuant to its National
Rules. The arbitrator shall coordinate and, as appropriate, limit all
pre-arbitration discovery. However, the parties to this Agreement will have the
right to obtain discovery through appropriate decision and award, stating the
reasons for the award. The decision and award shall be exclusive, final, and
binding on both parties to this Agreement, their heirs, executors,
administrators, successors, and assigns.
     The Company will pay all costs and expenses of the arbitration, except for
the filing fees and costs that would have been required had the proceeding been
initiated and maintained in the Maricopa County Superior Court, which fees and
costs the Executive will pay. Each party shall pay their own attorneys’ fees and
expenses throughout the arbitration proceeding. However, the arbitrator may
award the successful party its attorneys’ fees and expenses at the conclusion of
the arbitration (and any other relief provided by law).
[Signature page follows.]

27



--------------------------------------------------------------------------------



 



          Dated: February 28, 2007.     ALLIED WASTE INDUSTRIES, INC.
 
       
 
  By    
 
       
 
       
 
  Title    
 
       
 
       
 
      “Company"
 
       
Dated: February 28, 2007.
                  Timothy R. Donovan
 
       
 
      “Executive"

28